IN THE
                            TENTH COURT OF APPEALS

                                    No. 10-18-00163-CV
                                    No. 10-18-00164-CV

                       IN THE INTEREST OF F.L., A CHILD
                       IN THE INTEREST OF F.L., A CHILD



                            From the 361st District Court
                                Brazos County, Texas
                          Trial Court No. 16-001641-CV-361
                          Trial Court No. 17-002392-CV-361


                                          ORDER

       The Texas Department of Family and Protective Services, appellee in these

appeals, filed its brief on July 25, 2018. The brief exceeded the word limit as set by Rule

9.4 of the Texas Rules of Appellate Procedure by almost 4,000 words. At the same time,

appellee filed a motion to exceed the word limit in each appeal asserting that it worked

diligently to limit its brief to the 15,000 word limit.

       Appellee’s motion is granted and appellee’s brief is permitted to exceed the word

limit as set by the rules. See TEX. R. APP. P. 9.4(i)(4).

                                             PER CURIAM
Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Motion granted
Order issued and filed August 8, 2018




In the Interest of F.L., a Child
In the Interest of F.L., a Child        Page 2